



OCCIDENTAL PETROLEUM CORPORATION
MODIFIED DEFERRED COMPENSATION PLAN
Effective December 31, 2006
Amended and Restated Effective November 1, 2008
Restated as of October 31, 2016 solely to incorporate all interim amendments


ARTICLE I
PURPOSE
Effective December 31, 2006, the Occidental Petroleum Corporation Deferred
Compensation Plan 2 (the “DCP2”) was merged with and into the Occidental
Petroleum Corporation 2005 Deferred Compensation Plan (the “2005 DCP”), which
was amended and restated as the Occidental Petroleum Corporation Modified
Deferred Compensation Plan (the “Plan”). Effective December 31, 2006, for each
Participant making a Special Transition Rule Election under Section 5.12, the
Deferral Account (if any) of such Participant under the DCP2 was merged with the
Deferral Account (if any) of such Participant under the 2005 DCP, the Savings
Plan Restoration Account (if any) of such Participant under the DCP2 was merged
with the Savings Plan Restoration Account (if any) of such Participant under the
2005 DCP, the SEDCP Deferral Account (if any) of such Participant under the DCP2
was transferred to the 2005 DCP, and all such accounts are governed by the terms
of this Plan. For Participants not making such an election, any Deferral
Account, Savings Plan Restoration Account, or SEDCP Deferral Account of such
Participant under the DCP2 or 2005 DCP is subject to the terms of this Plan but
maintained separate from each other. Effective November 1, 2008, the Plan was
amended and restated (the “2008 Restatement”) as set forth herein. Effective as
of October 31, 2016, Occidental Petroleum Corporation restated the Plan in its
entirety solely for the purpose of incorporating all interim amendments made to
the Plan since the 2008 Restatement.
The purpose of the Plan is to provide a tax-deferred opportunity for key
management and highly compensated employees of Occidental Petroleum Corporation
and its Affiliates (as defined below) to accumulate additional retirement income
through deferrals of compensation.
This Plan is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code, and any regulations promulgated thereunder, so that the
taxation to Participants or Beneficiaries of any compensation deferred under
this Plan is deferred.


ARTICLE II
DEFINITIONS
Whenever the following words and phrases are used in this Plan with the first
letter capitalized, they shall have the meanings specified below:


1

--------------------------------------------------------------------------------





Affiliate. “Affiliate” means (i) any corporation that is a member of a
controlled group of corporations (within the meaning of Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and (e)(3)(C), and with
the phrase “more than 50%” substituted for the phrase “at least 80%” each place
it appears in Code Section 1563(a)) of which Occidental Petroleum Corporation is
a component member, or (ii) any entity (whether or not incorporated) that is
under common control with Occidental Petroleum Corporation (as defined in Code
Section 414(c) and the Treasury Regulations thereunder, and with the phrase
“more than 50%” substituted for the phrase “at least 80%” each place it appears
in the Treasury Regulations under Code Section 414(c)).
Alternate Payee. “Alternate Payee” means a former spouse of a Participant who is
recognized by a Divorce Order as having a right to receive all, or a portion of,
the benefits payable under this Plan with respect to such Participant.
Amortization Method. “Amortization Method” means an annual installment method of
paying a Participant’s benefits under which the Company will pay the Participant
an initial payment in an amount equal to (i) plus (ii) divided by (iii), where
(i) is the value of the Participant’s Deferral Accounts as of the end of the
month preceding such payment, (ii) is the amount of interest that would accrue
during the entire payout period on the unpaid balance credited to the
Participant’s Deferral Accounts immediately following such initial payment if
the Declared Rate then in effect remained unchanged and (iii) is the number of
years over which annual installments are to be paid. For each Plan Year after
the initial benefit payment is made, the annual benefit payment will be
determined under the same equation where (i) is the value of the Participant’s
Deferral Accounts as of the end of the month preceding the benefit payment, (ii)
is the amount of interest that would accrue during the remaining payout period
on the unpaid balance credited to the Participant’s Deferral Accounts
immediately following such annual payment if the Declared Rate then in effect
remained unchanged and (iii) is the number of annual payments remaining.
Base Salary. “Base Salary” means the base salary earned by a Participant during
pay periods beginning in a Plan Year, excluding Bonus, all severance allowances,
forms of incentive compensation, Savings Plan, Retirement Plan or other Company
qualified plan contributions or benefits, retainers, insurance premiums or
benefits, reimbursements, and all other payments, prior to reduction for any
deferrals under this Plan or any other plan of the Company or reductions under
the Company’s Savings Plan allowed under Code Section 401(k).
Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Article VI.
Beneficiary Benefit. “Beneficiary Benefit” means the payment to a Participant’s
Beneficiary of the value of the Participant’s Deferral Accounts pursuant to
Section 5.2 on account of the Participant’s death.
Board. “Board” means the Board of Directors of Occidental Petroleum Corporation.
Bonus. “Bonus” means the bonus earned by a Participant under a regular annual
incentive compensation plan (excluding without limitation a special individual
or group bonus, a project bonus, and any


2

--------------------------------------------------------------------------------





other special bonus) during a Plan Year prior to reduction for any deferral
under this Plan or any other plan of the Company.
Change in Control. “Change in Control” means (i) for purposes of Sections 8.1
and 8.2(a), any event described in (a), (b), (c) or (d) below, and (ii) for
purposes of Section 5.6, any event that constitutes a “change in control event”
for purposes of Code Section 409A and Treas. Reg. § 1.409A-3(i)(5) (or any
successor provisions) and that is described in subsection (a), (b), (c) or (d)
below:
(a)Approval by the stockholders of Occidental Petroleum Corporation (or, if no
stockholder approval is required, by the Board) of the dissolution or
liquidation of Occidental Petroleum Corporation, other than in the context of a
transaction that does not constitute a Change in Control under subsection (b)
below;
(b)Consummation of a merger, consolidation, or other reorganization, with or
into, or the sale of all or substantially all of Occidental Petroleum
Corporation’s business and/or assets as an entirety to, one or more entities
that are not subsidiaries or other affiliates of Occidental Petroleum
Corporation (a “Business Combination”), unless (i) as a result of the Business
Combination, more than 50% of the outstanding voting power of the surviving or
resulting entity or a parent thereof (the “Successor Entity”) immediately after
the Business Combination is, or will be, owned, directly or indirectly, by
holders of Occidental Petroleum Corporation’s voting securities immediately
before the Business Combination; (ii) no “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended from
time (the “Exchange Act”)), excluding the Successor Entity or any employee
benefit plan of Occidental Petroleum Corporation and any trustee or other
fiduciary holding securities under an Occidental Petroleum Corporation employee
benefit plan or any person described in and satisfying the conditions of Rule
13d-1(b)(i) of the Exchange Act (an “Excluded Person”), beneficially owns,
directly or indirectly, more than 20% of the outstanding shares or the combined
voting power of the outstanding voting securities of the Successor Entity, after
giving effect to the Business Combination, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least 50% of
the members of the board of directors of the entity resulting from the Business
Combination were members of the Board at the time of the execution of the
initial agreement or of the action of the Board approving the Business
Combination;
(c)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any Excluded Person) is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of Occidental Petroleum Corporation representing 20% or more of
the combined voting power of Occidental Petroleum Corporation’s then outstanding
voting securities, other than as a result of (i) an acquisition directly from
Occidental Petroleum Corporation; (ii) an acquisition by Occidental Petroleum
Corporation; or (iii) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Occidental Petroleum Corporation or a
Successor Entity; or
(d)During any period not longer than two consecutive years, individuals who at
the beginning of such period constituted the Board cease to constitute at least
a majority thereof, unless the election, or the nomination for election by
Occidental Petroleum Corporation’s stockholders, of each new Board member was
approved by a vote of at least two-thirds (2/3) of the Board members then still
in office who were Board members at the beginning of such period (including for
these purposes, new members whose election or nomination was so approved), but
excluding, for this purpose, any such individual whose initial assumption of


3

--------------------------------------------------------------------------------





office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.


Code. “Code” means the Internal Revenue Code of 1986, as amended.
Committee. “Committee” means the administrative committee appointed to
administer the Plan pursuant to Article III.
Company. “Company” means Occidental Petroleum Corporation, or any successor
thereto, and any Affiliates.
Company Management. “Company Management” means the Chairman of the Board,
President or any Executive Vice President of Occidental Petroleum Corporation.
Compensation. “Compensation” means Base Salary, Bonus and/or, prior to 2008,
Performance Award Cash Deferrals.
DCP Deferral Account. “DCP Deferral Account” means the account maintained on the
books of account of the Company for each Participant pursuant to Article IV to
account for amounts deferred under the 1988 DCP prior to January 1, 1999, and
the amounts subsequently deferred under the Prior Plan, the DCP2, the 2005 DCP
and this Plan.
DCP Deferral Amount. “DCP Deferral Amount” means an amount of a Participant’s
Base Salary and/or Bonus that is deferred under the Plan, including amounts
deferred under the 1988 DCP, the Prior Plan, the DCP2, the 2005 DCP and this
Plan.
DCP2. “DCP2” means the Occidental Petroleum Corporation Deferred Compensation
Plan 2, effective as of October 12, 2006.
Declared Rate. “Declared Rate” with respect to any Plan Year means the rate at
which interest will be credited on Deferral Accounts for such Plan Year. The
Declared Rate for each Plan Year ending on or before December 31, 2008, shall be
equal to the greater of (i) (A) plus (B) where (A) is the Moody’s Long-Term
Corporate Bond Index Monthly Average Corporates as published by Moody’s Investor
Services, Inc. (or successor thereto) for the month of July in the year prior to
the Plan Year in question, and (B) is 3% (“Moody’s Plus Three”), or (ii) the
highest yield on any unsecured debt or preferred stock of the Company that was
outstanding on the last day of July in the year prior to the Plan Year in
question. Such Declared Rate will be announced on or before January 1 of the
applicable Plan Year. The Declared Rate for each Plan Year commencing on or
after January 1, 2009, will be the monthly yield on 5-year Treasury Constant
Maturities plus 2%. Notwithstanding the foregoing, the Declared Rate for DCP
Deferral Amounts that were earned and deferred prior to 1994 under the 1988 DCP
(including bonuses which were earned for 1993), together with accumulated
interest thereon, will in no event be less than 8% for any Plan Year.
Accordingly, the Declared Rate for any Plan Year may be different for DCP
Deferral Amounts that were earned and deferred under the 1988 DCP prior to
January 1, 1994 than for DCP Deferral Amounts earned after such date.


4

--------------------------------------------------------------------------------





Deferral Account(s). “Deferral Account(s)” means a Participant’s DCP Deferral
Account and/or SEDCP Deferral Account (if any) and/or Savings Plan Restoration
Account (if any) maintained on the books of account of the Company for each
Participant pursuant to Article IV.
Deferral Election Form. “Deferral Election Form” means a paper or electronic
election form provided by the Committee on which an Eligible Employee may elect
to defer Base Salary and/or Bonus and may elect to receive an Early Payment
Benefit in accordance with Article IV.
Distribution Election Form. “Distribution Election Form” means a paper or
electronic election form provided by the Committee on which a Participant may
elect the form of payment of his Retirement Benefits and/or the form of payment
of Beneficiary Benefits to his Beneficiary in accordance with Article V.
Divorce Order. “Divorce Order” means any judgment, decree, or order (including
judicial approval of a property settlement agreement) that relates to the
settlement of marital property rights between a Participant and his former
spouse pursuant to state domestic relations law (including, without limitation
and if applicable, community property law), as described in Treas. Reg. §
1.409A-3(j)(4)(ii).
Early Payment Benefit. “Early Payment Benefit” means the payment to a
Participant of part or all of the Participant’s DCP Deferral Account in an Early
Payment Year beginning prior to the Participant’s Retirement or other Separation
from Service pursuant to Section 5.4.
Early Payment Year. “Early Payment Year” means any year beginning prior to a
Participant’s Retirement or other Separation from Service that a Participant
elects pursuant to Section 4.1(b) to have an Early Payment Benefit paid or
commenced to be paid.
Early Payment Year Subaccount. “Early Payment Year Subaccount” means any
subaccount of a Participant’s DCP Deferral Account established to separately
account for deferred Base Salary and/or Bonus (and interest credited thereto)
that is subject to an Early Payment Benefit election.
Eligible Employee. “Eligible Employee” means each key management employee or
other highly compensated employee of the Company who is selected by Company
Management to participate in the Plan.
Emergency Benefit. “Emergency Benefit” means the payment to a Participant of
part or all of his Deferral Accounts in the event that the Participant has an
Unforeseeable Emergency pursuant to Section 5.5.
ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
Fractional Method. “Fractional Method” means an installment method of paying a
Participant’s Retirement Benefit under which the Company will determine the
amount of each annual installment by dividing the value of the Participant’s
Deferral Accounts as of the end of the month preceding the payment date by the
number of annual installments remaining to be paid.
1988 DCP. “1988 DCP” means the Occidental Petroleum Corporation 1988 Deferred
Compensation Plan.


5

--------------------------------------------------------------------------------





Participant. “Participant” means (i) each individual who, as of December 30,
2006, was a participant in the 2005 DCP or DCP2 and has not received a complete
distribution of the benefits accrued under those plans, (ii) an Eligible
Employee who has filed a completed and fully executed Deferral Election Form
with the Committee and is participating in the Plan in accordance with the
provisions of Article IV, and (iii) any person who has a Deferral Account by
reason of his prior status as an Eligible Employee. Under no circumstances shall
“Participant” mean any Alternate Payee.
Performance Award Cash Deferral. “Performance Award Cash Deferral” means that
portion of a Qualifying Performance Stock Award that is deferred under this Plan
prior to 2008 as provided in Section 4.1(c) of this Plan.
Plan Year. “Plan Year” means the calendar year beginning on January 1 and ending
on December 31.
Prior Plan. “Prior Plan” means the Occidental Petroleum Corporation Deferred
Compensation Plan as amended and restated as of January 1, 2003, under which
deferrals ceased as of December 31, 2004.
Qualified Divorce Order. “Qualified Divorce Order” means a Divorce Order that
(a)creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable to a Participant under this Plan;
(b)clearly specifies (i) the name and the last known mailing address of the
Participant and the name and mailing address of the Alternate Payee covered by
the order, (ii) the amount or percentage of the Participant’s benefits to be
paid by this Plan to the Alternate Payee, or the manner in which such amount or
percentage is to be determined, (iii) the number of payments or period to which
such order applies, and (iv) that it applies to this Plan; and (c) does not (i)
require this Plan to provide any type or form of benefit, or any option, not
otherwise provided under the Plan, (ii) require this Plan to provide increased
benefits, or (iii) require the payment of benefits to an Alternate Payee that
are required to be paid to another Alternate Payee under another Divorce Order
previously determined to be a Qualified Divorce Order.
Qualifying Performance Stock Award. “Qualifying Performance Stock Award” has the
meaning given to such term under the 2005 DSP.
Retirement. “Retirement” means the Participant’s Separation from Service for
reasons other than death after the Participant attains age 55. Notwithstanding
the foregoing, with respect to Participants who executed a consulting agreement
with the Company prior to October 3, 2004, “Retirement” means the termination
date of the Participant’s consulting agreement.
Retirement Benefit. “Retirement Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1
following Retirement.
Retirement Plan. “Retirement Plan” means the Occidental Petroleum Corporation
Retirement Plan, as amended from time to time.
SEDCP. “SEDCP” means the Occidental Petroleum Corporation Senior Executive
Deferred Compensation Plan under which certain Company executives deferred
compensation.


6

--------------------------------------------------------------------------------





SEDCP Deferral Account. “SEDCP Deferral Account” means the account maintained on
the books of account of the Company for certain Participants pursuant to Article
IV to account for amounts deferred under the SEDCP.
Savings Plan. “Savings Plan” means the Occidental Petroleum Corporation Savings
Plan, as amended from time to time.
Savings Plan Restoration Account. “Savings Plan Restoration Account” means the
account maintained on the books of account of the Company to reflect Savings
Plan Restoration Contributions made by the Company pursuant to Section 4.6.
Savings Plan Restoration Contribution. “Savings Plan Restoration Contribution”
means the amount credited to a Participant’s Savings Plan Restoration Account
pursuant to Section 4.6.
Separation from Service. “Separation from Service” means a Participant’s
“separation from service” as defined under Code Section 409A and Treas. Reg. §
1.409A-1(h) (or successor provisions). A Participant shall have a Separation
from Service if the Participant ceases to be an employee of both:
(i)The Company that employs the Participant; and
(ii)All Affiliates with whom such Company would be considered a single employer
under Code Section 414(b) or 414(c).
For this purpose, a Participant who ceases to be an employee of an entity
described in (i) or (ii) above shall not be considered to have a Separation from
Service if such cessation of employment is followed immediately by his
commencement of employment with another entity described in (1) or (2) above.
A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).
For avoidance of doubt, the transfer of employment of a CRC Deferred
Compensation Beneficiary, as that term is defined in the Employee Matters
Agreement between Occidental Petroleum Corporation and California Resources
Corporation, from Occidental Petroleum Corporation to California Resources
Corporation shall not be a Separation from Service.
Specified Employee. “Specified Employee” means an Employee who is a “specified
employee” within the meaning of Section 409A and Treas. Reg. § 1.409A-1(i) (or
successor provisions) and as determined pursuant to any rules adopted for such
purposes by Occidental Petroleum Corporation.




7

--------------------------------------------------------------------------------





Termination Benefit. “Termination Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1 on
account of the Participant’s Separation from Service other than due to
Retirement or death.
2005 DCP. “2005 DCP” means the Occidental Petroleum Corporation 2005 Deferred
Compensation Plan, restated as of January 1, 2005 and as subsequently amended.
2005 DSP. “2005 DSP” means the Occidental Petroleum Corporation 2005 Deferred
Stock Program, as amended from time to time.
Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.
Years of Service. “Years of Service” means the number of full years credited to
a Participant under the Retirement Plan for vesting purposes.


ARTICLE III
ADMINISTRATION OF THE PLAN
A Committee shall be appointed by the Board to administer the Plan and
establish, adopt, or revise such rules and regulations as the Committee may deem
necessary or advisable for the administration of the Plan and to interpret the
provisions of the Plan, and, except as otherwise indicated herein, any such
interpretations shall be conclusive and binding. All decisions of the Committee
shall be by vote of at least two of the Committee members and shall be final.
The Committee may appoint any agent and delegate to such agent such powers and
duties in connection with the administration of the Plan as the Committee may
from time to time prescribe. The Plan is intended to comply with the
requirements of Code Section 409A and shall be interpreted and administered
accordingly.
Members of the Committee shall be eligible to participate in the Plan while
serving as members of the Committee, but a member of the Committee shall not
vote or act upon any matter which relates solely to such member’s interest in
the Plan as a Participant.


ARTICLE IV
PARTICIPATION
4.1    Election to Participate.
(a)    Deferral Elections. An Eligible Employee may elect to participate in the
Plan and elect to defer annual Base Salary and/or Bonus under the Plan by filing
with the Committee a completed and fully executed Deferral Election Form prior
to the beginning of the Plan Year during which the Eligible Employee performs
the services for which such Base Salary and Bonus are to be earned, or at such
other time as the Committee may permit in accordance with the regulations
promulgated under Code Section 409A. Deferral Election Forms must be filed in
accordance with the instructions set forth in the Deferral Election Forms.


8

--------------------------------------------------------------------------------





An employee who first becomes an Eligible Employee during a Plan Year may make
an initial deferral election under this Plan within 30 days after the date the
employee becomes an Eligible Employee provided that such Eligible Employee has
not previously become eligible to participate in any other account balance plan
that is required to be aggregated with this Plan as described in Treas. Reg. §
1.409A-1(c)(2) (or any successor provision). Any such election shall apply to
Base Salary earned for services performed after the 30-day election window
described in the previous sentence and to that portion of the Bonus earned
during such Plan Year equal to the total amount of the Bonus multiplied by the
ratio of the number of days remaining in the Plan Year after the 30-day election
window described in the previous sentence ends over the total number of days in
the Plan Year.
A Deferral Election Form filed for a Plan Year shall be effective for Base
Salary and/or Bonus to be earned during that Plan Year only. For each subsequent
Plan Year, an Eligible Employee who wishes to defer Base Salary and/or Bonus
must file a new complete and fully executed Deferral Election Form in accordance
with the instructions set forth in the Deferral Election Form but in any event
prior to January 1 of such Plan Year.
Each Deferral Election Form will designate the DCP Deferral Amounts as a fixed
dollar amount or fixed percentage (in increments of 1%) of Base Salary and/or
(i) a fixed dollar amount or a fixed percentage of Bonus or (ii) 100% of any
Bonus exceeding a specified dollar amount, as elected by the Participant.
Deferrals of Base Salary will normally be deducted ratably during the Plan Year,
except as otherwise determined by the Committee to take into account special
circumstances; provided that in no event will the Committee’s action alter the
total amount of Deferrals for the Plan Year. In its sole discretion, the
Committee may also permit amounts that an Eligible Employee has previously
elected to defer under other plans or agreements with the Company to be
transferred to this Plan and credited to his Deferral Accounts that are
maintained hereunder, provided that no change shall be made in the time or form
of payment of such transferred amounts except as may be permitted by Code
Section 409A.
(A)Minimum Deferral. For each Plan Year, the minimum amount of Base Salary that
a Participant may elect to defer is $5,000, if expressed as a dollar amount, or
5% of Base Salary, if expressed as a percentage, and the minimum amount of Bonus
that a Participant may elect to defer is any of the following: (I) $5,000, (II)
5% of Bonus, or (III) 100% of that portion of any Bonus that exceeds a dollar
amount specified by the Participant on his Deferral Election Form.
(B)Maximum Deferral. For each Plan Year, the maximum amount of Base Salary that
a Participant may elect to defer is 75% of Base Salary, and the maximum amount
of Bonus that a Participant may elect to defer is 90% of Bonus. Notwithstanding
the foregoing, effective with respect to amounts earned on or after January 1,
2007, for each Plan Year, the maximum total amount of Compensation that a
Participant may elect to defer is $75,000. For the 2007 Plan Year, the $75,000
limit shall apply only to deferrals of Base Salary that would otherwise have
been paid in 2007. For the 2008 Plan Year, the $75,000 limit shall apply to the
deferrals of Base Salary that would have otherwise been paid in 2008 plus
deferrals of Bonus, earned in 2007, and otherwise paid in 2008. For the 2008
Plan Year, the $75,000 limit shall also apply to deferrals of Base Salary that
would have otherwise been paid in 2008 plus deferrals of Bonus, earned in 2008,
and otherwise paid in 2009. For the 2009


9

--------------------------------------------------------------------------------





and all future Plan Years, the $75,000 limit shall apply to amounts of Base
Salary and Bonus earned in any one Plan Year. For example, in Plan Year 2009,
the $75,000 limit shall first apply to deferrals of Base Salary that would have
otherwise been paid in 2009 and then to deferrals of Bonus that are earned in
2009 and would otherwise be payable in 2010.
(C)    Deferral Account Balance. Notwithstanding anything herein to the
contrary, if as of December 31 of any Plan Year, a Participant’s total Deferral
Account balance is $1,000,000 or more, then the Participant may not defer any
compensation earned in the following Plan Year and any election to do so shall
be considered void. If as of December 31 of any Plan Year, a Participant’s total
Deferral Account balance is less than $1,000,000, then the Participant may defer
compensation earned in the following Plan Year in accordance with this Article
IV.
(b)Early Payment Benefit Election. With respect to Base Salary and/or Bonus
earned after December 31, 2007, on the Deferral Election Form filed pursuant to
Section 4.1(a), an Eligible Employee may irrevocably elect to receive all or a
portion of the Base Salary and/or Bonus deferred pursuant to that election in a
lump sum payment or in annual installments over two (2) to five (5) years
commencing prior to Separation from Service in an Early Payment Year. If a
Participant fails to designate the form of distribution for an Early Payment
Benefit, the distribution shall be in the form of a lump sum. The Early Payment
Year elected must be a year that begins at least two (2) years after the end of
each Plan Year to which the election applies. An Early Payment Benefit election
filed for the Plan Year beginning January 1, 2008, or for any subsequent Plan
Year, shall be effective for the deferred Base Salary and/or Bonus earned during
that Plan Year. A Participant may make an election for an Early Payment Benefit
with respect to deferred Base Salary and/or Bonus earned in any future Plan Year
by filing a new Deferral Election Form with the Committee prior to January 1 of
such Plan Year. A Participant may not, however, change the form of benefit or
time of commencement of an Early Payment Benefit with respect to Base Salary
and/or Bonus deferred pursuant to a Deferral Election Form after that Deferral
Election is filed pursuant to Section 4.1(a).
A Participant may not at any time have Early Payment Benefits scheduled for more
than two Early Payment Years. However, after an Early Payment Year has occurred
and all payments with respect to the corresponding Early Payment Year election
have been completed, a Participant may elect a new Early Payment Year for future
deferrals of Base Salary and/or Bonuses.
(c)Deferral of Performance Award Cash Payments. Notwithstanding anything
contained herein to the contrary, the cash portion (if any) subject to a
deferral election under a Qualifying Performance Stock Award that was granted
before December 31, 2006 but becomes vested on or after December 31, 2006 shall
be credited to the Eligible Employee’s DCP Deferral Account as a Performance
Award Cash Deferral unless the Participant elected, pursuant to transition rules
under Code Section 409A, to receive distribution of the cash portion of the
Qualifying Performance Stock Award in 2008. Any cash portion of a Qualifying
Performance Stock Award that becomes vested on or after December 31, 2006 and
payable in 2008 pursuant to an election as described herein, shall be credited
to a special subaccount of the Participant’s DCP Deferral Account and
distributed in a lump sum during the first seventy-five (75) days of 2008. No
additional amounts shall be credited to a Participant’s DCP Deferral Account
pursuant to this provision after December 31, 2007.


10

--------------------------------------------------------------------------------





4.2    DCP Deferral Accounts. The Committee shall establish and maintain a
separate DCP Deferral Account for each Participant. A DCP Deferral Amount shall
be credited by the Company to the Participant’s DCP Deferral Account, subject to
the Committee’s authority in Section 4.1(a), as of the date that the
Participant’s Base Salary and/or Bonus would otherwise have been paid. The
amount of a Participant’s Performance Award Cash Deferral shall be credited to a
Participant’s DCP Deferral Account as of the date it becomes certified for
payment. Such DCP Deferral Account shall be debited by the amount of any
payments made by the Company to the Participant or the Participant’s Beneficiary
therefrom as of the date of payment. The Committee shall establish an Early
Payment Year Subaccount within a Participant’s DCP Deferral Account for each
Early Payment Year elected by that Participant. Any such Early Payment Year
Subaccount shall be debited by the amount of any Early Payment Benefit paid by
the Company to the Participant in such Early Payment Year pursuant to Section
5.4 as of the date of payment.
4.3    SEDCP Deferral Accounts. The Committee shall maintain a separate SEDCP
Deferral Account for each Participant who was a participant in the SEDCP on
December 31, 1998. The balance of such Participant’s accounts under the SEDCP as
of December 31, 1998 remained credited to each such Participant’s SEDCP Deferral
Account under the Occidental Petroleum Corporation Deferred Compensation Plan, a
predecessor to this Plan, as of January 1, 1999. SEDCP Deferral Accounts shall
be debited by the amount of any payments made by the Company to the Participant
or the Participant’s Beneficiary therefrom as of the date of payment.
4.4    Interest. Each Deferral Account of a Participant shall be deemed to bear
interest on the monthly balance of such Deferral Account at the Declared Rate,
compounded monthly. Except as provided in Section 5.2(a), with respect to SEDCP
Deferral Accounts for Participants who die prior to becoming eligible for
Retirement, interest will be credited to each Deferral Account on a monthly
basis on the last day of each month as long as any amount remains credited to
such Deferral Account. Amounts of deferred Compensation that are credited to a
DCP Deferral Account and amounts of Savings Plan Restoration Contributions that
are credited to a Savings Plan Restoration Account prior to the end of a
calendar month shall accrue interest from the date of crediting, computed from
date of crediting to the end of the month.
4.5    Valuation of Deferral Accounts. The value of a Deferral Account as of any
date shall equal the amounts previously credited to such Deferral Account less
any payments debited to such Deferral Account plus the interest deemed to be
earned on such Deferral Account in accordance with Section 4.4 through the end
of the preceding month. When payments are made from a DCP Deferral Account for
any reason other than an Early Payment Benefit elected after January 1, 1994,
such payments shall be deemed to be made on a proportionate or pro-rata basis
from DCP Deferral Amounts (including accumulated interest thereon) that were
earned and deferred under the 1988 DCP prior to January 1, 1994, and DCP
Deferral Amounts (including accumulated interest thereon) that were earned and
deferred after that date.


11

--------------------------------------------------------------------------------





4.6    Savings Plan Restoration Contribution.
(a)General Rule. For each Plan Year, the Company shall credit to the Savings
Plan Restoration Account of any Participant, an amount equal to the amount by
which the contribution that would otherwise have been made by the Company on
behalf of the Participant to the Savings Plan for such Plan Year is reduced by
reason of the reduction in the Participant’s Base Salary for such Plan Year
and/or the Participant’s Annual Bonus (as defined in the Savings Plan) paid in
such Plan Year because of deferrals under this Plan. The Savings Plan
Restoration Contribution shall be credited to the Savings Plan Restoration
Account of each Participant for each Plan Year at the same time as the Company
contribution for such Plan Year is made to the Savings Plan. No further Savings
Plan Restoration Contributions shall be credited to Participants’ Savings Plan
Restoration Accounts pursuant to this provision on or after December 31, 2008.
(b)Vesting. A Participant’s interest in any credit to his Savings Plan
Restoration Account and earnings thereon shall vest at the same rate and at the
same time as would have been the case had such contribution been made to the
Savings Plan. Notwithstanding anything contained herein to the contrary, if,
upon a Participant’s Separation from Service, the Participant has not or does
not become 100% vested in his Savings Plan Restoration Account, the unvested
portion of his Savings Plan Restoration Account shall be forfeited prior to the
determination of the amount of any benefits under Sections 5.1, 5.5, or 5.6.
(c)Transfer of Non-Vested Savings Plan Restoration Account from Prior Plan.
Effective as of January 1, 2005, that portion of a Participant’s Savings Plan
Restoration Account under the Prior Plan that was not vested as of December 31,
2004, was transferred to and credited to such Participant’s Savings Plan
Restoration Account under the 2005 DCP and is governed by the terms of this
Plan, including any Distribution Election Form filed under the 2005 DCP on or
before December 31, 2005. If the Participant was not participating in the 2005
DCP in 2005, the Participant could nevertheless make an election in accordance
with Section 5.1(b) and 5.2 of the 2005 DCP if such election was made by
December 31, 2005. If the Participant did not file a Distribution Election Form
on or before December 31, 2005, with respect to such amount, together with
interest the Participant was deemed to have made an election to receive
distribution in accordance with Section 5.1(a).
4.7    Statement of Deferral Accounts. The Committee shall submit to each
Participant, within 120 days after the close of each Plan Year, a statement in
such form as the Committee deems desirable, setting forth the Participant’s
Deferral Account(s).


4.8    2004 Bonuses.
(a)    Deferral under the 2005 DCP. Any Bonus that was payable in 2005 to an
employee of the Company for services performed during 2004 (a “2004 Bonus”) and
that such individual elected to defer in accordance with the terms of the Prior
Plan was deferred under the 2005 DCP instead of the Prior Plan. Any such 2004
Bonus was credited to the individual’s DCP Deferral Account as set forth in
Section 4.2 and is subject to the terms and conditions of this Plan, including,
without limitation, any distribution election made under Article V; provided,
however, that if such individual did not file a Distribution Election Form under
the 2005 DCP as provided in Section 5.1(b) at the time such 2004 Bonus was
credited to his DCP Deferral Account, he could file a Distribution Election Form
at any time prior to February 11, 2005, which then


12

--------------------------------------------------------------------------------





became applicable with respect to his 2004 Bonus and any other Compensation
deferred and credited to the Participant’s DCP Deferral Account under this Plan.
(b)    Opportunity to Revoke Deferral Election. Notwithstanding anything
contained herein to the contrary, any participant in the Prior Plan who elected
to defer his 2004 Bonus could revoke his deferral election as provided in this
Section 4.8(b). Such election had to be in writing on a form provided by the
Committee and had to be filed with the Committee on or before January 21, 2005.
Any participant in the Prior Plan who revoked his 2004 Bonus deferral election
as provided herein received his 2004 Bonus in cash at or about the same time
that 2004 Bonuses were paid to other employees of the Company.
4.9    Pre-Merger Payment Elections. Any payment elections made or deemed to be
made by a Participant under the DCP2 or the 2005 DCP and in effect immediately
prior to the merger of the two plans on December 31, 2006 shall remain in effect
with respect to the portions of the applicable Deferral Accounts attributable to
amounts deferred under each plan and shall continue in effect unless and until
changed in accordance with the terms of this Plan. The Committee shall establish
and maintain separate subaccounts for each Deferral Account as may be necessary
to account for amounts subject to different payout elections.


ARTICLE V
BENEFITS


5.1    Separation from Service for a Reason other than Death.


(a)Form and Time of Benefit. Except as otherwise provided in this Sections 5.1
and 5.4, upon a Participant’s Separation from Service for a reason other than
death (including Retirement), the Company shall pay to the Participant in a
single lump sum within the first 90 days of the calendar year following the year
of the Participant’s Separation from Service an amount equal to the value of the
Participant’s Deferral Accounts as of the end of the month preceding payment
(after reduction for any forfeitures as set forth in Section 4.6). Any
Retirement Benefit paid in annual installments pursuant to Section 5.1(b) shall
be paid within the first 90 days of each calendar year, beginning with the year
following the Participant’s Retirement and shall be determined based on the
value of the Participant’s Deferral Accounts as of the last day of the month
preceding payment. Notwithstanding anything herein to the contrary, in the event
that a Participant who is a Specified Employee is entitled to a distribution
from the Plan upon or by virtue of such Participant’s Separation from Service
for a reason other than death, the lump sum payment or the first annual
installment payment, as the case may be, shall be paid in the month next
following the date that is six (6) months after the date of the Participant’s
Separation from Service, if later than the time provided above. Any additional
installment payments shall be paid within the first 90 days of each subsequent
calendar year.


(b)Retirement. (i) On a Distribution Election Form filed simultaneously with and
in the same manner as the first Deferral Election Form that a Participant is
required to file in accordance with the requirements set forth in Section 4.1
hereof, a Participant (A) may elect to have the Retirement Benefit, which may
consist solely of the Participant’s Savings Plan Restoration Account, but which
will not include any amounts attributable to an Early Payment Year Subaccount if
Separation from Service occurs after beginning of the relevant Early Payment
Year, paid to him in a lump sum or annual payments for any other


13

--------------------------------------------------------------------------------





number of years between two (2) and 20 years, and (B) may elect to have the
amount of each annual installment determined under either the Amortization
Method or the Fractional Method. If a Participant fails to elect either the
Amortization Method or the Fractional Method, such Participant shall be deemed
to have elected the Fractional Method.
(ii)Notwithstanding anything herein to the contrary, an election to receive
distribution in a series of annual installments shall be treated as a single
payment for purposes of Code Section 409A.
(iii)Subject to Section 5.1(b)(iv), a Participant may change his election as to
the form of Retirement distribution under this Plan subject to the following
conditions: (A) the election shall not be effective until twelve (12) months
after the election is filed with the Committee; (B) the election must defer the
lump sum payment or the initial amount of an installment payment for a period of
at least five (5) years from the date that the lump sum payment or initial
amount of the installment payment, as the case may be, was otherwise payable;
and (C) the election must be made at least twelve (12) months prior to the
beginning of the calendar year in which the lump sum payment or initial amount
of the installment payment, as the case may be, would have been payable if no
change as to the form of distribution were ever made.
(iv)A Participant may only make two changes pursuant to Section 5.1(b)(iii).
Each such change must satisfy all of the requirements of Section 5.1(b)(iii). No
further changes may be made following a Participant’s Separation from Service.
(c)Separation Prior to Retirement. If a Participant’s Separation from Service is
for any reason other than Retirement or death, then the Participant shall
receive a Termination Benefit in a lump sum as provided in Section 5.1(a).
(d)Effect of Pre-Retirement Separation from Service on Spousal Survivor
Benefits. Spousal survivor benefits (if any) under Section 5.3 of the Plan shall
not be payable to the spouse of a Participant whose Separation from Service
occurs prior to Retirement and receives a Termination Benefit under this Section
5.1.


5.2    Beneficiary Benefits.
(a)    If Participant’s Separation from Service is due to death, the Company
will pay to the Participant’s Beneficiary in a single lump sum a Beneficiary
Benefit that is an amount equal to the value of the Participant’s Deferral
Accounts (other than his or her SEDCP Deferral Account (if any) and amounts in
his or her Early Payment Year Subaccount attributable to an Early Payment Year
beginning before the date of the Participant’s death (if any)). If such
Participant also has an SEDCP Deferral Account, the Company will also pay to the
Participant’s Beneficiary annual payments over the greater of (i) 10 years or
(ii) until the Participant would have attained age 65 equal to 25% of the amount
deferred under the SEDCP (excluding any interest on such deferrals), which
payments shall be in full satisfaction of the benefits payable with respect to
the Participant’s SEDCP Deferral Account. Notwithstanding the foregoing, the
Participant’s Beneficiary shall instead be paid the amount credited to the
Participant’s SEDCP Deferral Account as of the end of the month in which his
death occurred plus interest at a rate of 8% per annum, compounded annually,
from the end of such month and credited annually on each anniversary of the end
of such month payable in equal installments


14

--------------------------------------------------------------------------------





(using the Amortization method) over the period described in the preceding
sentence, if the Committee determines that the present value of such benefit is
greater than the present value of the benefit described in the preceding
sentence. In comparing the present value of these two alternative benefits, the
Committee shall use in each case a discount factor of 8%.
(b)Notwithstanding the foregoing, if a Participant’s Separation from Service is
due to death after attaining age 55, payment to his Beneficiary (other than
payment of his or her SEDCP Deferral Account (if any) and amounts in his or her
Early Payment Year Subaccount attributable to an Early Payment Year beginning
before the date of the Participant’s death (if any)) shall be made in the same
form as payment of the Participant’s Retirement Benefit would have been made to
the Participant if he were living.
(c)Notwithstanding the foregoing, a Participant may elect, on a Beneficiary
Distribution Election Form filed simultaneously with and in the same manner as
the first Deferral Election Form that the Participant is required to file in
accordance with the requirements set forth in Section 4.1 hereof, that, if his
Separation from Service is due to death prior to attaining age 55, payment to
his Beneficiary (other than payment of his or her SEDCP Deferral Account (if
any) and amounts in his or her Early Payment Year Subaccount attributable to an
Early Payment Year beginning before the date of the Participant’s death (if
any)) shall be made in any form and calculated in any other manner described in
Section 5.1(b) (which may be different than the form of payment elected by the
Participant for his Retirement Benefit). A Participant may change his election
as to the form of payment to his Beneficiary subject to the following
conditions: (1) the election shall not be effective until twelve (12) months
after the election is filed with the Committee and (2) the election must be made
at least twelve (12) months prior to the beginning of the calendar year in which
the lump sum payment or initial amount of the installment payment, as the case
may be, would have been payable if no change as to the form of distribution were
ever made. Each such change must satisfy all of the requirements of this Section
5.2(c).
(d)If a Participant dies after Separation from Service but before commencement
or completion of his benefits under the Plan, payment to his Beneficiary shall
be made in the same amount, at the same time and in the same form as payment
would have been made to the Participant if he were living under this Plan. If
installment payments to the Participant have already commenced, then the
remaining installments (if any) shall be paid to his Beneficiary in the same
amounts and at the same times as such remaining installments would have been
paid to the Participant if he were living.
(e)The payment or payments to a Beneficiary of a deceased Participant under
Section 5.2(a), (b) or (c) (including payments with respect to the SEDCP
Deferral Account) shall be made or commence during the first 90 days of the
calendar year following the year in which the Participant’s death occurred, with
any subsequent installments paid within the first 90 days of each subsequent
calendar year, and the amount of such payment shall be equal to, or determined
based on, the value of the Participant’s Deferral Accounts as of the end of the
month preceding payment.
(f)In the event that the Beneficiary of a deceased Participant dies prior to the
completion of payments under this Plan to that Beneficiary, then the remaining
payments shall be paid to that Beneficiary’s estate in the same amounts and at
the same times as such payments would have been paid to the Beneficiary if he
were living.


15

--------------------------------------------------------------------------------





(g)Any election as to the form and manner of payment to a Beneficiary in effect
under the terms of the DCP2 or the 2005 DCP immediately prior to the merger of
the two plans on December 31, 2006, shall remain in effect with respect to the
portions of the applicable Deferral Accounts attributable to amounts deferred
under each plan and shall continue in effect unless or until changed in
accordance with the terms of this Plan. The Committee shall establish and
maintain separate subaccounts for each Deferral Account as may be necessary to
account for amounts subject to different beneficiary payout elections.
5.3    Spousal Survivor Benefits with Respect to SEDCP Deferral Accounts. If a
Participant who has an SEDCP Deferral Account dies after becoming eligible for
Retirement or after commencement of payment of his Retirement Benefit and a
spouse to whom he had been married to for at least one (1) year prior to his
death survives beyond completion of payment of the Participant’s SEDCP Deferral
Account balance, the Company shall pay such spouse a lump sum payment in an
amount equal to 10% of the Participant’s SEDCP Deferral Account balance valued
as of the earlier of the date of the Participant’s Retirement or death. Such
lump sum spousal survivor benefit shall be paid 120 days following the later of
the completion of payment of the Participant’s SEDCP Deferral Account balance or
the Participant’s death. No benefit shall be payable under this Section 5.3 if
the Participant’s spouse does not survive beyond completion of payment of the
Participant’s SEDCP Deferral Account balance. Notwithstanding the foregoing, no
spousal survivor benefit shall be payable to the spouse of any Participant who
received benefits pursuant to Section 5.1(c) (Termination Benefit) or Section
5.6 (Immediate Payment on Change in Control).
5.4    Early Payment. Payment of the amounts credited to any Early Payment Year
Subaccount of a Participant shall be paid or commence to be paid within the
first 90 days of the year elected as the Early Payment Year in accordance with
the Participant’s election under Section 4.1(b), with any subsequent annual
payments paid in the first 90 days of each applicable year. The amount of each
annual installment will be determined under the Fractional Method unless the
Participant otherwise irrevocably elects the Amortization Method at the time of
making the Early Payment Benefit election.
Notwithstanding the foregoing, if a Participant has a Separation from Service
for any reason prior to the Early Payment Year elected by the Participant, the
election made by the Participant to receive the Early Payment Benefit shall
terminate and the amount credited to the Participant’s Early Payment Year
Subaccount shall be paid, together with the other amounts credited to the
Participant’s Deferral Account, as set forth in Section 5.1 or 5.2, as the case
may be. If the Participant has a Separation from Service for any reason after
the start of the Early Payment Year but before the commencement or completion of
the Early Payment Benefit, the benefit or remaining benefit attributable to the
relevant Early Payment Year Subaccount shall be paid to the Participant (or his
Beneficiary) in accordance with the Participant’s Early Payment Benefit election
without regard to the Participant’s Separation from Service (i.e., once the
Early Payment Year is reached, the Participant’s subsequent Separation from
Service for any reason shall not affect the payment of the relevant Early
Payment Year Subaccount).


16

--------------------------------------------------------------------------------





5.5    Emergency Benefit. In the event that the Committee, upon written petition
of the Participant, determines in its sole discretion that the Participant has
suffered an Unforeseeable Emergency, the Company shall pay to the Participant,
as soon as practicable following such determination, an Emergency Benefit that
does not exceed the amount reasonably necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets to the extent the
liquidation of such assets would not itself cause severe financial hardship and
the additional compensation available to the Participant upon the termination of
the Participant’s current deferral elections under the Plan, as described in the
following paragraph of this Section 5.5. No amount may be paid to the
Participant under this Section 5.5 from any unvested portion of the
Participant’s Savings Plan Restoration Account.
Whenever a Participant receives a distribution under this Section 5.5, the
Participant will be deemed to have revoked all current deferral elections under
the Plan effective as of the date of the distribution. The Participant will not
be permitted to participate in the next enrollment period under the Plan and
will be precluded from electing to make new deferrals under the Plan for a
minimum period of one (1) year (or such lesser period as the Committee may
permit) following receipt of the distribution. Such new election shall comply
with the provisions of Section 4.1(a).
5.6    Effect of Change in Control. In the event of a Change in Control, the
Board may, in its sole discretion, within the 30 days preceding such Change in
Control, irrevocably take action to terminate and liquidate the Plan, provided
that the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix)(B) (or any successor
provision) are satisfied.
5.7    Small Benefit. Notwithstanding any election by a Participant to receive
payment of any account maintained for the Participant under the Plan in an
installment payment form, if the value of such account is less than $50,000 at
the time payment in such form is scheduled to commence under Section 5.1 or 5.2
(after reduction for any forfeiture pursuant to Section 4.6), the account shall
be paid to the Participant in a single lump sum on the scheduled commencement
date. This provision shall not apply to (i) any Early Payment Year Subaccount
that is being paid pursuant to an Early Payment Benefit election or (ii) the
Beneficiary benefit with respect to a Participant's SEDCP Deferral Account
described in Section 5.2(a).


5.8    Tax Withholding and Reporting.
(a)    To the extent required by the law in effect at the time payments are
made, the Company shall withhold from payments made hereunder the taxes required
to be withheld by Federal, state and local law.


(b)    The Company shall have the right at its option to (i) require a
Participant to pay or provide for payment of the amount of any taxes that the
Company may be required to withhold with respect to interest or other amounts
that the Company credits to a Participant’s Deferral Accounts or (ii) deduct
from any amount of salary, bonus or other payment otherwise payable in cash to
the Participant the amount of any taxes that the Company may be required to
withhold with respect to interest or other amounts that the Company


17

--------------------------------------------------------------------------------





credits to a Participant’s Deferral Accounts. In addition, as permitted by
Treas. Reg. § 1.409A-3(j)(4)(vi) (or any successor provision), payments may be
made under the Plan to pay any Federal Insurance Contributions Act (FICA) tax
imposed under Code Sections 3101 and 3121(v)(2) on the Participant’s Deferral
Accounts, and to pay any income tax imposed under Code Section 3401 (i.e., wage
withholding) or the corresponding withholding provisions of applicable state or
local law as a result of payment of the FICA amount, as well as to pay the
additional income tax attributable to the pyramiding wages and taxes. The total
payment may not exceed the aggregate FICA tax amount and the income tax
withholding related to such FICA tax amount.


5.9    Reemployment.
(a)If, after a Participant’s Separation from Service, such Participant is
reemployed by the Company prior to the payment of his benefits in a cash lump
sum payment or while he is receiving benefits in the form of annual installment
payments, the payment of the lump sum amount or the future installments, as the
case may be, shall be made as scheduled without regard to the Participant’s
reemployment.
(b)A reemployed Participant may elect to again participate in this Plan and to
defer additional Base Salary and/or Bonus as provided in Section 4.1, in which
case a new Deferral Account shall be established for such Participant to which
allocations relating to the period following the Participant’s re-employment
shall be credited. The Participant also shall be permitted to file a new
Distribution Election Form, simultaneously with and in the same manner as the
first Deferral Election Form that the Participant files upon his reemployment,
governing the payment of his new Retirement Benefit in accordance with Section
5.1(b) and payment to his Beneficiary in accordance with Section 5.2(c)
(provided that payment of any amounts previously forfeited pursuant to Section
4.6 and restored upon the Participant’s reemployment shall be made in the form
applicable at the time of his prior termination in accordance with the rules set
forth herein).
5.10    Qualified Divorce Orders. Subject to the policies and procedures
established by the Committee under Section 9.3(b) hereof and the provisions of
this Plan, benefits may be paid from the balance of a Participant’s Deferral
Account(s) in accordance with a Qualified Divorce Order.


18

--------------------------------------------------------------------------------





5.11    Special 2006 Transition Rule Elections.
(a) Notwithstanding anything herein to the contrary, pursuant to the transition
rules under Code Section 409A and the regulations and guidance thereunder, each
Participant who has not separated from service as of October 12, 2006 may make a
new payment election (a “Special Transition Rule Election”) with respect to (i)
the balance of his Deferral Accounts as of December 31, 2006 together with
interest credited thereto prior to distribution (his “December 31 Balance”)
and/or (ii) any deferred 2006 bonus (i.e., that portion of any bonus earned in
2006 and payable in 2007 that the Participant elected to defer under this Plan)
plus interest credited thereto prior to distribution (his “2006 Deferred
Bonus”). As part of such election, the Participant may elect to receive his
Retirement Benefit in any form described in Section 5.1 and calculated under
either the Amortization Method or the Fractional Method. In addition, the
Participant may elect up to two Early Payment Years with installment payments
(if any) calculated under the Amortization Method or the Fractional Method.
Notwithstanding the provisions of Section 4.1(b) or Section 5.4 to the contrary,
a Participant may elect any Early Payment Year other than 2006 regardless of the
year in which the Compensation was deferred, except that (i) the earliest Early
Payment Year that a Participant may elect with respect to his 2006 Deferred
Bonus is 2008, and (ii) if a Participant elects 2007 as an Early Payment Year
with respect to his December 31 Balance, payment will be made in July of 2007. A
Participant may elect that all, any portion or no portion of his December 31
Balance and/or all, any portion or no portion of his 2006 Deferred Bonus be paid
in an Early Payment Year, but (i) the Participant may not select more than two
Early Payment Years under this Special Transition Rule Election and may not
elect any additional Early Payment Years under Section 4.1(b) if such election
would result in more than two scheduled Early Payment Years and (ii) the
Participant may not make different elections with respect to the form or manner
of calculation of his Retirement Benefit with respect to his December 31 Balance
and his 2006 Deferred Bonus.
(b) Notwithstanding anything herein to the contrary, if a Participant has
separated from service due to Retirement as of October 12, 2006, he may make a
new payment election with respect to his December 31 Balance. As part of such
election, the Participant may elect to receive a lump sum distribution of his
entire Deferral Account balance in July of 2007 or to change the number of
Retirement Benefit installment payments as permitted under Section 5.1, provided
that the Participant may not extend the number of installments to more than
twenty annual installments (including installment payments that have already
been made).
(c) If a Participant elects 2007 as an Early Payment Year for his December 31
Balance, he may not elect to defer any Compensation earned in 2007 under this
Plan.
(d) In addition, as part of the special election under this Section 5.12, a
Participant may change the form and manner of calculation of the payment of
benefits to his Beneficiary in the event that the Participant dies while
employed by the Company after becoming eligible for Retirement.
(e) A Participant must elect the same form and manner of calculating his
Retirement Benefit under (a) or (b) of this Section 5.12 and the same form and
manner of calculating his Beneficiary Benefit under (d) of this Section 5.12 as
he elects for such benefits under the 2005 DCP and the DCP2.
(f) Any election under this Section 5.12 must be made by November 3, 2006, or
such later date as permitted by the Committee, but in no event later than
December 31, 2006.


19

--------------------------------------------------------------------------------





(g) A Participant’s election under this Section 5.12 shall supersede any
previous election made or deemed to be made under this Plan, the 2005 DCP, or
the DCP2. If a Participant does not timely make an election under this Section
5.12, the elections he otherwise made or makes or was deemed to make shall apply
and may be changed only in accordance with the other terms of this Plan and any
Compensation deferred on or after January 1, 2007, shall be subject to the
Participant’s election under the 2005 DCP (or, the DCP2 if the Participant was a
participant in the DCP2 but not the 2005 DCP) or as subsequently amended in
accordance with the other terms of this Plan. However, any distribution election
that had not become effective by October 12, 2006, shall be null and void.
5.12    Section 409A Compliance. Notwithstanding anything herein to the
contrary, any amount that would have been paid in 2008 under the provisions of
the Plan as in effect prior to November 1, 2008 shall be paid by December 31,
2008. No amount shall be paid in 2008 under the provisions of this November 1,
2008 restatement that would not have been paid in 2008 under the prior
provisions of the Plan.


5.13    Plan Provisions Control.
(a)Payment Commencement Prior to November 1, 2008. Notwithstanding anything
herein to the contrary, if installment payments to a Participant or Beneficiary
have commenced prior to November 1, 2008 in accordance with the prior provisions
of the Plan, the Participant’s remaining account shall be paid over the
remaining number of installments in accordance with the rules set forth herein
(i.e., within the first 90 days of 2009 and each subsequent calendar year,
except as otherwise provided herein).
(b)Distribution Elections Made Prior to November 1, 2008. Notwithstanding
anything herein to the contrary, if a Participant has made a distribution
election, including a beneficiary distribution election, prior to November 1,
2008, and such election remains in effect on and after that date, including
without limitation under Section 4.9 or Section 5.2(g), distributions to such
Participant (or his Beneficiary) shall commence and be made in accordance with
the rules set forth herein, with such distribution election used only to
determine the applicable form of payment (i.e., whether distribution shall be
made in a lump sum or installments and, if installments, the number of such
installments and the method used for calculating such installments).
ARTICLE VI
BENEFICIARY DESIGNATION
Each Participant shall have the right, at any time, to designate any person or
persons as the Beneficiary to whom payments under this Plan shall be made in the
event of the Participant’s death prior to complete distribution to the
Participant of the benefits due under the Plan. Each Beneficiary designation
shall become effective only when filed in writing with the Committee during the
Participant’s lifetime on a paper form prescribed by the Committee. Any
Beneficiary designation made by a Participant under the DCP2 and/or the 2005 DCP
shall continue to apply under this Plan until the Participant files a new
Beneficiary designation form with the Committee. Notwithstanding the preceding
sentence, if a Participant had selected different Beneficiaries under the DCP2
and the 2005 DCP, the following rules shall apply:
(A)    If the Participant does not make a new election under Section 5.12, the
Beneficiary designation under the DCP2 shall apply to the subaccount for the
DCP2 under this Plan and the Beneficiary


20

--------------------------------------------------------------------------------





designation under the 2005 DCP shall apply to the subaccount for the 2005 DCP
under this Plan unless or until the Participant files a new Beneficiary
designation form with the Committee.
(B)    If the Participant does make a new election under Section 5.12, the
Participant will be treated as having no Beneficiary designation on file until
the Participant files a new Beneficiary designation with the Committee.
The filing of a new Beneficiary designation form will cancel any inconsistent
Beneficiary designation previously filed.
If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, any benefits remaining
unpaid shall be paid in accordance with the Participant’s Beneficiary
designation under the Company’s Retirement Plan, and if there is no such valid
Beneficiary designation, to the Participant’s then surviving spouse, or if none,
to the Participant’s estate, unless directed otherwise by the court that has
jurisdiction over the assets belonging to the Participant’s probate estate.


ARTICLE VII
CLAIMS PROCEDURE
7.1    Applications for Benefits. All applications for benefits under the Plan
shall be submitted to Occidental Petroleum Corporation, Attention: Deferred
Compensation Plan Committee, 10889 Wilshire Blvd., Los Angeles, CA 90024.
Applications for benefits must be in writing on the forms prescribed by the
Committee and must be signed by the Participant, or in the case of a Beneficiary
Benefit, by the Beneficiary or legal representative of the deceased Participant.


7.2    Claims Procedure.
(a)Within a reasonable period of time, but not later than 90 days after receipt
of a claim for benefits, the Committee or its delegate shall notify the claimant
of any adverse benefit determination on the claim, unless special circumstances
require an extension of time for processing the claim. In no event may the
extension period exceed 90 days from the end of the initial 90-day period. If an
extension is necessary, the Committee or its delegate shall provide the claimant
with a written notice to this effect prior to the expiration of the initial
90-day period. The notice shall describe the special circumstances requiring the
extension and the date by which the Committee or its delegate expects to render
a determination on the claim.
(b)In the case of an adverse benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; and (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with Section 7.4.


21

--------------------------------------------------------------------------------





(c)Within 60 days after receipt by the claimant of notification of the adverse
benefit determination, the claimant or his duly authorized representative, upon
written application to the Committee, may request that the Committee fully and
fairly review the adverse benefit determination. On review of an adverse benefit
determination, upon request and free of charge, the claimant shall have
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The claimant shall
have the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The Committee’s (or delegate’s)
review shall take into account all comments, documents, records, and other
information submitted regardless of whether the information was previously
considered in the initial adverse benefit determination.
(d)Within a reasonable period of time, but not later than 60 days after receipt
of such request for review, the Committee or its delegate shall notify the
claimant of any final benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 60 days from the end of the initial 60-day
period. If an extension is necessary, the Committee or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 60-day period. The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a final determination on the request for review. In
the case of an adverse final benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse final benefit determination; (ii)
reference to the specific Plan provisions on which the adverse final benefit
determination is based; (iii) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits; and (iv) a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with Section 7.4.
7.3    Section 409A Compliance. Any claim for benefits under this Article must
be made by the claimant no later than the time prescribed by Treas. Reg. §
1.409A-3(g) (or any successor provision). If a claimant’s claim or appeal is
approved, any resulting payment of benefits will be made no later than the time
prescribed for payment of benefits by Treas. Reg. § 1.409A-3(g) (or any
successor provision).
7.4    Limitations on Actions. No legal action may be commenced prior to the
completion of the benefit claims procedure described herein. In addition, no
legal action may be commenced after the later of (a) 180 days after receiving
the written response of the Committee to an appeal, or (b) 365 days after an
applicant’s original application for benefits.


22

--------------------------------------------------------------------------------





ARTICLE VIII
AMENDMENT AND TERMINATION OF PLAN
8.1    Amendment. The Board may amend the Plan in whole or in part at any time
for any reason, including but not limited to, tax, accounting or other changes,
which may result in termination of the Plan for future deferrals. The Executive
Compensation and Human Resources Committee of the Board may amend the Plan to
(a) ensure that this Plan complies with the requirements of Code Section 409A
for deferral of taxation on compensation deferred hereunder until the time of
distribution and (b) add provisions for changes to deferral elections and
elections as to time and manner of distributions and other changes that comply
with the requirements of Code Section 409A for the deferral of taxation on
deferred compensation until the time of distribution. The Committee appointed
pursuant to Article III, in its discretion, may amend the Plan if the Committee
determines that such amendment does not significantly increase or decrease Plan
benefits or costs. Notwithstanding the foregoing, except for any amendment
required to preserve the deferral of taxation of amounts deferred under this
Plan, no amendment shall (a) reduce the amounts that have been credited to the
Deferral Account(s) of any Participant prior to the date such amendment is
adopted; (b) eliminate the spousal survivor benefit under Section 5.3; or (c)
change the definition of the Declared Rate set forth in Article II for the Plan
Years beginning on January 1 of 2006, 2007, or 2008 to a rate or to a formula
that, as of the last day of the month preceding the date such amendment is
adopted, produces a rate that is less than the lesser of: (i) Moodys Plus Three
(as defined in Article II and calculated as of the last day of the month
preceding the date such amendment is adopted), or (ii) the highest yield on any
unsecured debt or preferred stock of the Company that was outstanding on the
last day of the month immediately preceding the date such amendment is adopted.
Any amendment that would either (a) reduce the Declared Rate for the Plan Years
beginning on January 1 of 2006, 2007, or 2008 to a rate or to a formula that, as
of the last day of the month preceding the date such amendment is adopted,
produces a rate that is less than Moodys Plus Three (as defined in Article II
and calculated as of the last day of the month preceding the date such amendment
is adopted) or (b) change the terms of the amendment provisions of this Section
8.1 or the terms of the termination provisions of Section 8.2, shall not be
effective prior to the date that is two years after the date such amendment is
adopted, unless the amendment is required by a change in the tax or other
applicable laws or accounting rules, or the amendment is required in order to
preclude any amounts deferred under this Plan from being included in the income
of Participants prior to a date of distribution as specified under this Plan.
Notwithstanding the foregoing, following a Change in Control, no amendment shall
(a) reduce the amounts that have been credited to the Deferral Account(s) of any
Participant prior to the date such amendment is adopted; (b) change the
definition of the Declared Rate set forth in Article II for the Plan Years
beginning on January 1 of 2006, 2007, or 2008 to a rate or to a formula that, as
of the last day of the month preceding the date of the Change in Control,
produces a rate that is less than Moodys Plus Three (as defined in Article II
and calculated as of the last day of the month preceding the date of the Change
in Control); (c) eliminate the spousal survivor benefits under Section 5.3; or
(d) change the terms of the amendment provisions of this Section 8.1 or the
terms of the termination provisions of Section 8.2.


23

--------------------------------------------------------------------------------







8.2    Termination.
(a)Company’s Right to Terminate. The Board may terminate the Plan at any time,
if in the Board’s judgment, the continuance of the Plan would not be in the
Company’s best interest due to tax, accounting or other effects thereof, or
potential payouts thereunder, or other reasons, provided that any termination of
the Plan shall not be effective prior to the date that is two years after the
date the Board adopts a resolution to terminate the Plan, unless (i) the
termination of the Plan is required by a change in the tax or other applicable
laws or accounting rules, or (ii) the Participants have become subject to tax on
the amounts deferred under the Plan. Notwithstanding the foregoing, following a
Change in Control, the Plan may not be terminated prior to the date that is
three years after the date the Change in Control occurs, or, if earlier, the
date on which amounts deferred under the Plan have become taxable to
Participants. In the event the Board adopts a resolution terminating the Plan,
the Board or the Committee shall determine the date as of which deferral
elections shall cease to have effect in accordance with the requirements of Code
Section 409A.
(b)Payments Upon Termination. Distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or their
Beneficiaries would receive benefits hereunder without regard to the termination
of the Plan, except that payments may, in the discretion of the Board, be
accelerated if:
(A)The Plan is terminated and liquidated pursuant to Section 5.6 of the Plan;
(B)Accelerated payment is otherwise permitted by Treas. Reg. §
1.409A-3(j)(4)(ix) (or any successor provision) or other guidance issued by the
Secretary of the Treasury, or
(C)The Plan is terminated because Participants have become subject to tax on
their deferrals due to the Plan’s failure to satisfy the requirements of Code
Section 409A. Payment to a Participant may not exceed the amount required to be
included in income as a result of such failure.


ARTICLE IX
MISCELLANEOUS
9.1    Unsecured General Creditor. The rights of a Participant, Beneficiary, or
their heirs, successors, and assigns, as relates to any Company promises
hereunder, shall not be secured by any specific assets of the Company, nor shall
any assets of the Company be designated as attributable or allocated to the
satisfaction of such promises.
9.2    Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Board or Committee may approve,
for the purpose of providing for the payment of such benefits. Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Company’s creditors. To the extent any benefits provided under the Plan
are actually paid from any such trust, the Company shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Company. No assets
shall be transferred to a trust if such transfer would result in the taxation of
benefits prior to distribution under Code Section 409A(b).


24

--------------------------------------------------------------------------------







9.3    Nonassignability.
(a)Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, or interest therein which are, and all rights to
which are, expressly declared to be unassignable and non-transferable. No part
of the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
(b)Notwithstanding subsection (a), the right to benefits payable with respect to
a Participant pursuant to a Qualified Divorce Order may be created, assigned, or
recognized. The Committee shall establish appropriate policies and procedures to
determine whether a Divorce Order presented to the Committee constitutes a
Qualified Divorce Order under this Plan, and to administer distributions
pursuant to the terms of Qualified Divorce Orders. In the event that a Qualified
Divorce Order exists with respect to benefits payable under the Plan, such
benefits otherwise payable to the Participant specified in the Qualified Divorce
Order shall be payable to the Alternate Payee specified in such Qualified
Divorce Order.
9.4    Release from Liability to Participant. A Participant’s right to receive
benefits under the Plan shall be reduced to the extent that any portion of a
Participant’s Deferral Account(s) has been paid or set side for payment to an
Alternate Payee pursuant to a Qualified Divorce Order. The Participant shall be
deemed to have released the Company and the Plan from any claim with respect to
such amounts in any case in which (a) the Company, the Plan, or any Plan
representative has been served with legal process or otherwise joined in a
proceeding relating to such amounts, and (b) the Participant fails to obtain an
order of the court in the proceeding relieving the Company and the Plan from the
obligation to comply with the judgment, decree or order.
9.5    Employment Not Guaranteed. Nothing contained in this Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to be retained in employment with the Company.
Accordingly, subject to the terms of any written employment agreement to the
contrary, the Company shall have the right to terminate or change the terms of
employment of a Participant at any time and for any reason whatsoever, with or
without cause.
9.6    Gender, Singular & Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine or feminine as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.


25

--------------------------------------------------------------------------------





9.7    Captions. The captions of the articles, sections, and paragraphs of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
9.8    Validity. In the event any provision of this Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.
9.9    Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company.
Such notice shall be deemed given as to the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
9.10    Applicable Law. The Plan shall be governed by and construed in
accordance with Code Section 409A, and any regulations promulgated thereunder,
and in accordance with the laws of the State of California to the extent such
laws are not preempted by ERISA.


26

--------------------------------------------------------------------------------









ARTICLE I PURPOSE    1
ARTICLE II DEFINITIONS1
ARTICLE III ADMINISTRATION OF THE PLAN8
ARTICLE IV PARTICIPATION8
4.1Election to Participate.    8
4.2DCP Deferral Accounts.    11
4.3SEDCP Deferral Accounts    11
4.4Interest.    11
4.5Valuation of Deferral Accounts.    11
4.6Savings Plan Restoration Contribution.    12
4.7Statement of Deferral Accounts.    12
4.82004 Bonuses.    12
4.9Pre-Merger Payment Elections.    13
ARTICLE V BENEFITS13
5.1Separation from Service for a Reason other than Death.    13
5.2Beneficiary Benefits.    14
5.3Spousal Survivor Benefits with Respect to SEDCP Deferral Accounts.    16
5.4Early Payment.    16
5.5Emergency Benefit.    17
5.6Effect of Change in Control.    17
5.7Small Benefit.    17
5.8Tax Withholding and Reporting.    17
5.9Reemployment.    18
5.10Qualified Divorce Orders.    18
5.11Special 2006 Transition Rule Elections.    19
5.12Section 409A Compliance.    20
5.13Plan Provisions Control.    20
ARTICLE VI BENEFICIARY DESIGNATION    20
ARTICLE VII CLAIMS PROCEDURE    21
7.1Applications for Benefits.    21
7.2Claims Procedure.    21
7.3Section 409A Compliance.    22
7.4Limitations on Actions.    22


27

--------------------------------------------------------------------------------





ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN    23
8.1Amendment.    23
8.2Termination.    24
ARTICLE IX MISCELLANEOUS    24
9.1Unsecured General Creditor.    24
9.2Trust Fund.    24
9.3Nonassignability.    25
9.4Release from Liability to Participant.    25
9.5Employment Not Guaranteed.    25
9.6Gender, Singular & Plural.    25
9.7Captions.    26
9.8Validity.    26
9.9Notice.    26
9.10Applicable Law.    26






28